                Case 4:19-cr-00207-JD Document 96 Filed 02/03/21 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHAEL A. RODRIGUEZ (NYBN 4938262)
                                                                            FILED
   Assistant United States Attorney
 5                                                                            Feb 03 2021
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3717                                     SUSANY. SOONG
 7        FAX: (510) 637-3724                                      CLERK, U.S. DISTRICT COURT
          Michael.Rodriguez@usdoj.gov                           NORTHERN DISTRICT OF CALIFORNIA
 8
                                                                            OAKLAND
 9 Attorneys for United States of America

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                           OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                       ) CASE NO. CR-19-207-JD
                                                     )
14           Plaintiff,                              ) NOTICE OF DISMISSAL AND [PROPOSED]
                                                     ) ORDER
15      v.                                           )
                                                     )
16   MICHAEL ALBERT QUINN,                           )
     RONALD MYRON DAVIS, and                         )
17   KELLY SUZANNE RYAN.                             )
                                                     )
18           Defendants.                             )

19

20           With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
21 States Attorney for the Northern District of California dismisses with prejudice the above-captioned

22 Indictment against defendants Michael Albert Quinn, Ronald Myron Davis, and Kelly Suzanne Ryan.

23

24 DATED: January 29, 2021                                      Respectfully submitted,
25                                                              DAVID L. ANDERSON
                                                                United States Attorney
26

27                                                                     /s/
                                                                HALLIE HOFFMAN
28                                                              Chief, Criminal Division

     NOTICE OF DISMISSAL
     Case No. CR-19-207-JD                                                            v. 7/10/2018
              Case 4:19-cr-00207-JD Document 96 Filed 02/03/21 Page 2 of 2




 1                                             [PROPOSED] ORDER

 2         Leave is granted to the government to dismiss with prejudice the Indictment filed against

 3 defendants Michael Albert Quinn, Ronald Myron Davis, and Kelly Suzanne Ryan.
                                                                                ISTRIC
                                                                            ES D      TC
 4                                                                       TA
                                                                           T




                                                                                                            O
                                                                    S




                                                                                                             U
 5 Date: February 2, 2021                                      ____________________________________




                                                                   ED




                                                                                                              RT
                                                               HONORABLE JAMES DONATO




                                                               UNIT
 6                                                             United States District Court Judge




                                                                                                                R NIA
 7                                                                                                   nato




                                                               NO
                                                                                            mes Do
                                                                             J u d ge J a




                                                                                                                FO
 8




                                                                 RT




                                                                                                             LI
                                                                        ER




                                                                   H




                                                                                                            A
                                                                             N                              C
 9                                                                                             F
                                                                                 D IS T IC T O
                                                                                       R
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     NOTICE OF DISMISSAL
     Case No. CR-19-207-JD                                                                            v. 7/10/2018
